EXHIBIT 10.6

AMENDMENT THREE

TO

DIRECTORY SERVICES AGREEMENT

This Amendment Three (this “Amendment”) is entered into as of September 29, 2006
(the “Amendment Effective Date”), by and between Hawaiian Telcom Communications,
Inc., a Delaware corporation (as successor in interest to Hawaiian Telcom
Mergersub, Inc.) (hereinafter referred to as “Publisher”), and L. M. Berry and
Company, a Georgia corporation (“Berry”), and is an amendment to the Directory
Services Agreement (the “Directory Services Agreement”) made and entered into
effective as of February 4, 2005, by and between Publisher and Berry.  All
capitalized terms used herein but not defined herein will have the meanings
assigned to them in the Directory Services Agreement.

1.            Additional Short Term Services To Be Provided by Berry to
Publisher

Publisher acknowledges that, Effective January 1, 2006, it authorized Berry to
perform the following additional short term services.  Publisher also authorizes
payment of these services to be calculated and paid as a credit on the monthly
settlement between Berry and Publisher.  At any time, when Publisher can assume
responsibility for the services listed below, Berry will no longer assume
responsibility and will discontinue billing that portion of the services. 
Thereafter the service(s) for which Publisher has assumed responsibility will no
longer be covered by the services agreement.  These services and the pricing for
these services will be provided through December 31, 2006. Any continuation of
these services and the charges for the services after that date will be subject
to the mutual agreement of both parties.

Service Provided

 

Monthly Charge

 

Manual Service Order Processing

 

$

30,000

 

In order to automate this process, HT is required
to provide Berry with an electronic file in the format
requested by Berry in order for Berry to automate
residential service order processing. Once a file is received,
depending on the compliance with the format
requested, Berry will be able to automate the residential
process within approximately 30 days of receipt of the file.
When automation of residential activity is complete,
the fee for this service will be eliminated.

 

 

 

 

 

 

 

White Pages Publishing Responsibility

 

$

70,000

 

When Publisher can provide Berry with
a white pages publishing file in the format requested,
and the HT file is used to publish the actual white
pages, Berry will no longer have to maintain white
page listings and the fee for this service will be eliminated.

 

 

 

 


--------------------------------------------------------------------------------


 

 

 

 

 

Billing Services

 

$

25,000

 

Breakdown of services are as follows;

 

 

 

Billing Services

 

$

11,000

 

AR Systems Support

 

$

6,000

 

Collection Services

 

$

5,500

 

Postage, printing, etc

 

$

2,500

 

 

 

 

 

 

 

 

 

Total

 

$

125,000

 

 

As services noted are assumed by Publisher, the associated charges will be
eliminated from the monthly charges to Publisher.

 

 

 

 

COUNTERPARTS

This Amendment may be executed in any number of counterparts, but all such
counterparts shall constitute but one agreement.

NO OTHER CHANGES

Except as expressly provided for in this Amendment, all of the terms, conditions
and provisions of the Directory Services Agreement remain unaltered and are in
full force and effect.  The Directory Services Agreement and this Amendment
shall be read and construed as one agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

L. M. BERRY AND COMPANY

HAWAIIAN TELCOM

 

 

 

 

 

COMMUNICATIONS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/

Daniel J. Graham

 

/s/ Daniel P. O’Brien

 

 

 

 

 

 

 

 

 

By:

Daniel J. Graham

By:

Daniel P. O’Brien

 

 

 

 

 

 

 

 

 

 

 

 

Title:

President and CEO

Title:

CFO

 

 

 

 

 


--------------------------------------------------------------------------------